     Case 2:21-bk-15086-VZ          Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56           Desc
                                     Main Document    Page 1 of 19



 1     Michael Okayo (249466)
       Law Offices of Michael Okayo
 2     21515 Hawthorne Blvd Suite 200
 3
       Torrance, CA 90503
       Tel: (310) 844-7626
 4     Fax (844) 328-4811
       Email: mokayo@okayoco.com
 5

 6     Attorney for Debtor: Ricky Leon Carrell
 7

 8                                  UNITED STATES BANKRUPTCY COURT

 9

10
                      CENTRAL DISTRICT OF CALIFORNIA LOS ANGELES DIVISION
11

12

13                                                   )
       In re:
                                                     )   Case No.: 2:21-bk-15086-VZ
14                                                   )
                                                     )   Chapter 13
15                                                   )
       RICKY LEON CARRELL,                           )   NOTICE OF MOTION AND MOTION TO
16                                                   )   VACATE DISMISSAL AND REINSTATE
                Debtor.                              )   THE CHAPTER 13 BANKRUPTCY
17                                                   )   PURSUANT LBR1017-2(c);
                                                     )   DECLARATION OF MICHAEL OKAYO IN
18                                                   )   SUPPORT THEREOF
                                                     )
19                                                   )
                                                     )
20                                                   )   [No Hearing Required Pursuant to LBR
                                                     )   9013-1(q)]
21                                                   )
                                                     )
22

23

24               TO THE HONORABLE JUDGE VINCENT P. ZURZOLO; NANCY K. CURRY,

25     CHAPTER 13 TRUSTEE; AND ALL OTHER INTERESTED PARTIES: Ricky Leon Carrell
26
       through his attorney, Michael Okayo, hereby gives Notice of Hearing re: Motion to Vacate Dismissal
27
       and Reinstate the Chapter 13 Case pursuant to LBR 1017-2(c) that will be heard on short notice at the
28


                                                      - 1 -
                          MOTION TO VACATE DISMISSAL AND REINSTATE THE CHAPTER 13 CASE
     Case 2:21-bk-15086-VZ         Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56              Desc
                                    Main Document    Page 2 of 19



 1     U.S. Bankruptcy Court Central District of California located at 255 East Temple Street Los Angeles
 2     Courtroom 1368.
 3
              I declare under the penalty of perjury under the laws of the State of California and United
 4
       States that the foregoing is true and correct.
 5

 6
       Date: 7/14/2021

 7                                                            /s/ Michael Okayo

 8                                                      Michael Okayo, Attorney for Debtor
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 - 2 -
                     MOTION TO VACATE DISMISSAL AND REINSTATE THE CHAPTER 13 CASE
     Case 2:21-bk-15086-VZ         Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                 Desc
                                    Main Document    Page 3 of 19



 1                                            JURISDICTION AND VENUE
 2
               1. This Court has Jurisdiction to consider this Motion under 28 U.S.C. Section 157 and
 3

 4     1334. This is a core proceeding under 28 U.S.C. Section 157(b). Venue of this case and this Motion

 5     in this district is proper under 28 U.S.C. Section 1408 and 1409.
 6
               2. The legal predicate for the relief requested herein are Local Bankruptcy Rule 1017-2 (c).
 7
                                                  BACKGROUND
 8
               3. Debtor through his attorney filed an emergency case under the U.S. Bankruptcy Code
 9

10     Chapter 13 on June 22, 2021 electronically.

11             4. The Clerk issued a Set Case Commencement Deficiency Deadlines on June 23, 2021 which
12
       stated that incomplete filings were due by 7/7/2021.
13
               5. The 341(a) Creditor’s Meeting was scheduled for July 29, 2021 at 9:00 am.
14
               5. Debtor through his attorney filed the Schedules, Statements, and Chapter 13 Plan on July 7,
15

16     2021.

17             6. On July 12, 2021 Debtor’s attorney was surprised to receive an Order and Notice of
18     Dismissal for Failure to File Schedules, Statements and/or Plan.
19
               7. On July 13, 2021 Debtor’s attorney called CM/ECF Help Desk and was informed that
20
       Schedule H: Your Codebtors (Form 106H) and Disclosure of Compensation of Attorney for Debtor
21

22
       (Form 2030) were missing.

23             8. Debtor’s attorney realized that he had inadvertently failed to include the aforesaid Schedule
24     H among the documents filed on July 7, 2021.
25
               9. Debtor’s attorney is providing discounted legal services in this matter as part of legal aid as
26
       Debtor is an indigent and by July 7, 2021 Debtor’s attorney had not received any compensation in
27
       terms of legal fees. Debtor’s attorney mistakenly believed that he would not need to file the
28


                                                 - 3 -
                     MOTION TO VACATE DISMISSAL AND REINSTATE THE CHAPTER 13 CASE
     Case 2:21-bk-15086-VZ          Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                Desc
                                     Main Document    Page 4 of 19



 1     Disclosure of Compensation of Attorney for Debtor until the time when he would receive some
 2     compensation for his services.
 3
               10. The Court Clerk entered an Order and Notice of Dismissal for Failure to File Schedules,
 4
       Statements, and/or Plan on July 12, 2021.
 5

 6
               11. Debtor, who relies on social security benefits and disability for sustenance filed this

 7     bankruptcy Chapter 13 case to enable him pay off back taxes and release a lien on his property. He

 8     wishes that this bankruptcy case be re-opened and he be allowed to complete the Chapter 13 case.
 9
               12. Debtor’s attorney has received by Redwood Trust Deed Services, Inc acting for itself or
10
       for an undisclosed Creditor that it intends to sell the Debtor’s home by auction on July 26, 2021 in
11
       purported enforcement of a debt that arose in 2006, about 15 years ago. Debtor disputes the said debt
12

13     which would in any event be barred by the Statute of Limitations, and it is therefore crucial that the

14     bankruptcy case and the Automatic Stay be reinstated to preserve the bankruptcy estate for the benefit
15
       of all Creditors and all parties in interest.
16
               13. Attached hereto marked as Exhibit A and Exhibit B are the Schedule H and Disclosure of
17
       Compensation of Attorney that were missing from the petition documents respectively.
18

19             14. By granting motion Debtor would have ample time to file and serve all required

20     documents and provide notice and copies to all parties in interest.
21
               15. Reopening this case is not discriminatory to any or all parties in interest.
22
               16. For the foregoing reasons, the Debtor respectfully requests the court to reinstate the
23
       chapter 13 petition.
24

25     Dated: 7/14/2021

26                                                     Respectfully submitted.
27
                                                             Michael Okayo
28


                                                 - 4 -
                     MOTION TO VACATE DISMISSAL AND REINSTATE THE CHAPTER 13 CASE
     Case 2:21-bk-15086-VZ           Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                 Desc
                                      Main Document    Page 5 of 19



 1     Michael Okayo (249466)
       Law Offices of Michael Okayo
 2     21515 Hawthorne Blvd Suite 200
 3
       Torrance, CA 90503
       Tel: (310) 844-7626
 4     Fax (844) 328-4811
       Email: mokayo@okayoco.com
 5

 6     Attorney for Debtor: Ricky Leon Carrell
 7

 8                                   UNITED STATES BANKRUPTCY COURT

 9

10
                      CENTRAL DISTRICT OF CALIFORNIA LOS ANGELES DIVISION
11

12
       In re:                                             )
13                                                        )   Case No.: 2:21-bk-15086-VZ
                                                          )
14                                                        )   Chapter 13
                                                          )
15     RICKY LEON CARRELL,                                )   DECLARATION OF MICHAEL OKAYO IN
                                                          )   SUPPORT OF REINSTATEMENT OF THE
16                                                        )   CHAPTER 13 CASE PURSUANT TO LBR
                Debtor.                                   )   1017-2 (c)
17                                                        )
                                                          )
18                                                        )   [No Hearing Required Pursuant to LBR
                                                          )   9013-1(q)]
19                                                        )
                                                          )
20                                                        )
21

22               I, Michael Okayo, do declare as follows:

23               1. That I have personal knowledge of the facts stated herein, if called to testify, I could and
24
       would do so competently thereto.
25
                 2. That I am the Attorney for the Debtor herein.
26
                 3. I filed the bankruptcy case under Chapter 13 on or about June 22, 2021 on behalf of the
27

28     Debtor herein.


                                                      - 5 -
                          MOTION TO VACATE DISMISSAL AND REINSTATE THE CHAPTER 13 CASE
     Case 2:21-bk-15086-VZ           Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56               Desc
                                      Main Document    Page 6 of 19



 1             4. That on July 7, 2021 I timely filed the Schedules, Statements and the Chapter 13 Plan on
 2     behalf of the Debtor herein. Attached hereto and marked as Exhibit C is a copy of the Docket Report
 3
       showing the filings herein.
 4
               5. That on or about July 12, 2021 I was surprised to receive an Order and Notice of Dismissal
 5

 6
       for Failure to File Schedules, Statements, and/or Plan.

 7             6. That I logged onto CM/ECF to find out what was missing but I could not establish the

 8     same. On July 13, 2021 I called the CM/ECF Help Desk and was informed that Schedule H (Form
 9
       106H) and Disclosure of Compensation of Attorney for Debtor (Form 2030) were missing.
10
               7. That I am providing discounted legal services to the Debtor herein as fulfillment of my
11
       professional duty to provide legal aid to the indigent. By the time I was filing the Schedules I had not
12

13     received any compensation in terms of legal fees from the Debtor and I therefore believed that I

14     would not be required to file the Disclosure of Compensation of Attorney for Debtor until such a time
15
       as I would receive some compensation. The Debtor had agreed to make a deposit from funds he
16
       anticipated receiving.
17
               8. That I have been notified by Redwood Trust Deed Services, Inc acting for itself or for an
18

19     undisclosed Creditor that it intends to sell the Debtor’s home by auction on July 26, 2021 in

20     purported enforcement of a debt that arose in 2006, about 15 years ago. Debtor disputes the said debt
21
       which would in any event be barred by the Statute of Limitations, and it is therefore crucial that the
22
       bankruptcy case and the Automatic Stay be reinstated to preserve the bankruptcy estate for the benefit
23
       of all Creditors and all parties in interest.
24

25             9. The Debtor’s home is the only valuable asset in the bankruptcy estate and if the order of

26     dismissal is not vacated, the bankruptcy case reinstated, and the automatic stay restored immediately
27
       then there is a risk of the property being sold and the interests of the Debtor and all the other
28


                                                 - 6 -
                     MOTION TO VACATE DISMISSAL AND REINSTATE THE CHAPTER 13 CASE
     Case 2:21-bk-15086-VZ         Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                 Desc
                                    Main Document    Page 7 of 19



 1     Creditors being severely prejudiced. The Debtor may also be rendered homeless at a time when we
 2     are facing a pandemic.
 3
              10. It is therefore imperative and in the interest of the Debtor and all the Creditors that the
 4
       automatic stay be restored and continued and the protection extended throughout this bankruptcy
 5

 6
       proceeding.

 7            I declare under penalty of perjury, under the Laws of the United States of America and

 8     California that the foregoing is true and correct.
 9

10
       Executed this 14th day of July, 2021 in Los Angeles, California.
11

12

13

14                                                           _______________________________
15
                                                                      Michael Okayo,
16
                                                             Attorney for Movant/Debtor
17

18

19

20

21

22

23

24

25

26

27

28


                                                 - 7 -
                     MOTION TO VACATE DISMISSAL AND REINSTATE THE CHAPTER 13 CASE
Case 2:21-bk-15086-VZ   Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56   Desc
                         Main Document    Page 8 of 19




                              EXHIBIT A
              Case 2:21-bk-15086-VZ                        Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                             Desc
                                                            Main Document    Page 9 of 19
Fill in this information to identify your case:

Debtor 1
                Ricky Leon Carrell
                     First Name                             Last Name
                                        Middle Name

Debtor 2
(Spouse, if filing)        First Name
                                             Middle Name
                                                                 Last Name



United States Bankruptcy Court for the: Central District of California

Case number 2:21-bk-15086-VZ                                                                                                            Check if this is
(if know)                                                                                                                               an amended
                                                                                                                                        filing




  Official Form 106H
  Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two
married people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the
Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any
Additional Pages, write your name and case number (if known). Answer every question.


 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      No
       Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       No. Go to line 3.
        Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             No
             Yes. In which community state or territory did you live? __________________. Fill in the name and current address of that person.

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
    shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
    Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
    Schedule E/F, or Schedule G to fill out Column 2.


       Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:




Official Form 106H                                                       Schedule H: Your Codebtors                                              page 1 of 1
Case 2:21-bk-15086-VZ   Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56   Desc
                        Main Document    Page 10 of 19




                              EXHIBIT B
 Case 2:21-bk-15086-VZ                          Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                                                Desc
                                                Main Document    Page 11 of 19
B2030 (Form 2030) (12/15)




                                      United States Bankruptcy Court
                                        Central DistrictDistrict
                                        _______________  of California
                                                                 Of _______________


In re

             Ricky Leon Carrell                                                                          2:21-bk-15086-VZ
                                                                                                Case No. ___________________

Debtor                                                                                                  13
                                                                                                Chapter ____________________

                        DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:

                                                                                                                    3,000.00
     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                                        00
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                                                        3000
     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2.   The source of the compensation paid to me was:

                Debtor                               Other (specify)

3.   The source of compensation to be paid to me is:

           ✔ Debtor                                  Other (specify)

4.         ✔ I have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
           hearings thereof;
 Case 2:21-bk-15086-VZ                  Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                             Desc
                                        Main Document    Page 12 of 19
B2030 (Form 2030) (12/15)

     d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

     e.   [Other provisions as needed]




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                      CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
           me for representation of the debtor(s) in this bankruptcy proceeding.

            07/19/2021
           ______________________
           Date                                     Signature of Attorney


                                                    Name of law firm
Case 2:21-bk-15086-VZ   Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56   Desc
                        Main Document    Page 13 of 19




                              EXHIBIT C
Case 2:21-bk-15086-VZ         Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                    Desc
                              Main Document    Page 14 of 19



                              U.S. Bankruptcy Court
                     Central District of California (Los Angeles)
                     Bankruptcy Petition #: 2:21-bk-15086-VZ
                                                                     Date filed: 06/22/2021
Assigned to: Vincent P. Zurzolo                               Debtor dismissed: 07/12/2021
Chapter 13                                                        341 meeting: 07/29/2021
Voluntary
Asset
Claims Register



Debtor disposition: Dismissed for Failure to
File Information



Debtor                                               represented by Michael Okayo
Ricky Leon Carrell                                                  21515 Hawthorne Blvd Ste
10460 S Vermont Ave                                                 200
Los Angeles, CA 90044                                               Torrance, CA 90503
LOS ANGELES-CA                                                      310-844-7626
323-979-3268                                                        Fax : 844-328-4811
SSN / ITIN: xxx-xx-5201                                             Email: mokayo@okayoco.com

Trustee
Nancy K Curry (TR)
1000 Wilshire Blvd., Suite 870
Los Angeles, CA 90017
213-689-3014

U.S. Trustee
United States Trustee (LA)
915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90017
(213) 894-6811

  Filing Date          #                                        Docket Text

                           1          Chapter 13 Voluntary Petition Individual . Fee Amount $313 Filed
                           (11 pgs;   by Ricky Leon Carrell Summary of Assets and Liabilities (Form
                           3 docs)    106Sum or 206Sum ) due 07/6/2021. Schedule A/B: Property
                                      (Form 106A/B or 206A/B) due 07/6/2021. Schedule C: The
                                      Property You Claim as Exempt (Form 106C) due 07/6/2021.
                                      Schedule D: Creditors Who Have Claims Secured by Property
 06/22/2021                           (Form 106D or 206D) due 07/6/2021. Schedule E/F: Creditors
Case 2:21-bk-15086-VZ   Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                      Desc
                        Main Document    Page 15 of 19



                             Who Have Unsecured Claims (Form 106E/F or 206E/F) due
                             07/6/2021. Schedule G: Executory Contracts and Unexpired
                             Leases (Form 106G or 206G) due 07/6/2021. Schedule H: Your
                             Codebtors (Form 106H or 206H) due 07/6/2021. Schedule I: Your
                             Income (Form 106I) due 07/6/2021. Schedule J: Your Expenses
                             (Form 106J) due 07/6/2021. Declaration About an Individual
                             Debtors Schedules (Form 106Dec) due 07/6/2021. Statement of
                             Financial Affairs (Form 107 or 207) due 07/6/2021. Chapter 13
                             Plan (LBR F3015-1) due by 07/6/2021. Chapter 13 Statement of
                             Your Current Monthly Income and Calculation of Commitment
                             Period (Form 122C-1) Due: 07/6/2021. Chapter 13 Calculation of
                             Your Disposable Income (Form 122C-2) Due: 07/6/2021.
                             Schedule J-2: Expenses for Separate Household of Debtor 2 (Form
                             106J-2) due 07/6/2021. Cert. of Credit Counseling due by
                             07/6/2021. Statement of Related Cases (LBR Form F1015-2) due
                             07/6/2021. Petition Preparer Notice, Declaration, and Signature -
                             Form 119 due by 07/6/2021. Disclosure of Compensation of
                             Bankruptcy Petition Preparer (Form 2800) due 07/6/2021.
                             Disclosure of Compensation of Attorney for Debtor (Form 2030)
                             due 07/6/2021. Declaration by Debtors as to Whether Income was
                             Received from an Employer within 60-Days of the Petition Date
                             (LBR Form F1002-1) due by 07/6/2021. Verification of Master
                             Mailing List of Creditors (LBR Form F1007-1) due 07/6/2021.
                             Incomplete Filings due by 07/6/2021. (Okayo, Michael) (Entered:
                             06/22/2021)

                             Receipt of Voluntary Petition (Chapter 13)( 2:21-bk-15086)
                             [misc,volp13] ( 313.00) Filing Fee. Receipt number AXXXXXXXX.
                             Fee amount 313.00. (re: Doc# 1) (U.S. Treasury) (Entered:
06/22/2021                   06/22/2021)

                    2        Statement About Your Social Security Number (Official Form
                             121) Filed by Debtor Ricky Leon Carrell. (Okayo, Michael)
06/22/2021                   (Entered: 06/22/2021)

                    3        List of Creditors (Master Mailing List of Creditors) Filed by
                    (1 pg)   Debtor Ricky Leon Carrell. (Okayo, Michael) (Entered:
06/22/2021                   06/22/2021)

                    4        Certificate of Credit Counseling Filed by Debtor Ricky Leon
                    (1 pg)   Carrell (RE: related document(s)1 Voluntary Petition (Chapter
06/22/2021                   13)). (Okayo, Michael) (Entered: 06/22/2021)

                             Notice of Debtor's Prior Filings for debtor Ricky Leon Carrell
                             Case Number 07-13678, Chapter 13 filed in California Central
                             Bankruptcy on 05/07/2007 , Dismissed for failure to pay filing fee
                             on 06/20/2007; Case Number 19-22351, Chapter 13 filed in
                             California Central Bankruptcy on 10/18/2019 , Dismissed for
06/22/2021                   Other Reason on 09/15/2020.(Admin) (Entered: 06/22/2021)
Case 2:21-bk-15086-VZ   Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                    Desc
                        Main Document    Page 16 of 19



                    5         Meeting of Creditors with 341(a) meeting to be held on 7/29/2021
                    (3 pgs)   at 09:00 AM at TR 13, VIDEO CONFERENCE. GOTO
                              TRUSTEE WEBSITE FOR INSTRUCTIONS. Confirmation
                              hearing to be held on 9/13/2021 at 09:00 AM at Crtrm 1368, 255 E
                              Temple St., Los Angeles, CA 90012. Proofs of Claims due by
                              8/31/2021. (Scheduled Automatic Assignment, shared account)
06/22/2021                    (Entered: 06/22/2021)

                              Set Case Commencement Deficiency Deadlines (def/deforco) (RE:
                              related document(s)1 Voluntary Petition (Chapter 13) filed by
                              Debtor Ricky Leon Carrell) Chapter 13 Plan (LBR F3015-1) due
                              by 7/7/2021. Incomplete Filings due by 7/7/2021. (Carranza,
                              Shemainee) CORRECTION: ENTERED DUE TO CLERICAL
                              ERROR Modified on 6/23/2021 (Carranza, Shemainee). (Entered:
06/23/2021                    06/23/2021)

                    6         BNC Certificate of Notice (RE: related document(s)5 Meeting
                    (4 pgs)   (AutoAssign Chapter 13)) No. of Notices: 3. Notice Date
06/24/2021                    06/24/2021. (Admin.) (Entered: 06/24/2021)

                    7         BNC Certificate of Notice (RE: related document(s)1 Voluntary
                    (2 pgs)   Petition (Chapter 13) filed by Debtor Ricky Leon Carrell) No. of
                              Notices: 1. Notice Date 06/24/2021. (Admin.) (Entered:
06/24/2021                    06/24/2021)

                    8         BNC Certificate of Notice (RE: related document(s)1 Voluntary
                    (2 pgs)   Petition (Chapter 13) filed by Debtor Ricky Leon Carrell) No. of
                              Notices: 1. Notice Date 06/24/2021. (Admin.) (Entered:
06/24/2021                    06/24/2021)

                    9         Chapter 13 Trustee's Notice of Requirements with proof of service.
07/06/2021          (2 pgs)   (Curry (TR), Nancy) (Entered: 07/06/2021)

                    10        Notice of §341(a) Meeting of Creditors AMENDED, with proof of
                    (4 pgs)   service Filed by Trustee Nancy K Curry (TR). (Curry (TR),
07/06/2021                    Nancy) (Entered: 07/06/2021)

                    11        Chapter 13 Statement of Your Current Monthly Income and
                    (4 pgs)   Calculation of Commitment Period for 3 Years, Disposable
                              Income Is Determined (Official Form 122C-1) Filed by Debtor
                              Ricky Leon Carrell (RE: related document(s)1 Voluntary Petition
07/07/2021                    (Chapter 13)). (Okayo, Michael) (Entered: 07/07/2021)

                    12        Schedule A/B for Individual: Property (Official Form 106A/B or
                    (5 pgs)   206A/B) Filed by Debtor Ricky Leon Carrell (RE: related
                              document(s)1 Voluntary Petition (Chapter 13)). (Okayo, Michael)
07/07/2021                    (Entered: 07/07/2021)

                    13        Schedule C: The Property You Claimed as Exempt (Official Form
07/07/2021          (2 pgs)   106C) Filed by Debtor Ricky Leon Carrell (RE: related
Case 2:21-bk-15086-VZ   Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                     Desc
                        Main Document    Page 17 of 19



                              document(s)1 Voluntary Petition (Chapter 13)). (Okayo, Michael)
                              (Entered: 07/07/2021)

                    14        Schedule D Individual: Creditors Who Have Claims Secured by
                    (2 pgs)   Property (Official Form 106D or 206D) Filed by Debtor Ricky
                              Leon Carrell (RE: related document(s)1 Voluntary Petition
07/07/2021                    (Chapter 13)). (Okayo, Michael) (Entered: 07/07/2021)

                    15        Schedule E/F for Individual: Creditors Who Have Unsecured
                    (2 pgs)   Claims (Official Form 106F or 206F) Filed by Debtor Ricky Leon
                              Carrell (RE: related document(s)1 Voluntary Petition (Chapter
07/07/2021                    13)). (Okayo, Michael) (Entered: 07/07/2021)

                    16        Schedule G Individual: Executory Contracts and Unexpired Leases
                    (1 pg)    (Official Form 106G or 206G) Filed by Debtor Ricky Leon Carrell
                              (RE: related document(s)1 Voluntary Petition (Chapter 13)).
07/07/2021                    (Okayo, Michael) (Entered: 07/07/2021)

                    17        Schedule I Individual: Your Income (Official Form 106I) Filed by
                    (2 pgs)   Debtor Ricky Leon Carrell (RE: related document(s)1 Voluntary
07/07/2021                    Petition (Chapter 13)). (Okayo, Michael) (Entered: 07/07/2021)

                    18        Schedule J: Your Expenses (Official Form 106J) Filed by Debtor
                    (3 pgs)   Ricky Leon Carrell (RE: related document(s)1 Voluntary Petition
07/07/2021                    (Chapter 13)). (Okayo, Michael) (Entered: 07/07/2021)

                    19        Statement of Financial Affairs for Individual Filing for Bankruptcy
                    (6 pgs)   (Official Form 107 or 207) Filed by Debtor Ricky Leon Carrell
                              (RE: related document(s)1 Voluntary Petition (Chapter 13)).
07/07/2021                    (Okayo, Michael) (Entered: 07/07/2021)

                    20        Statement of Related Cases (LBR Form 1015-2.1) Filed by Debtor
                    (1 pg)    Ricky Leon Carrell (RE: related document(s)1 Voluntary Petition
07/07/2021                    (Chapter 13)). (Okayo, Michael) (Entered: 07/07/2021)

                    21        Summary of Assets and Liabilities for Individual (Official Form
                    (2 pgs)   106Sum or 206Sum) Filed by Debtor Ricky Leon Carrell (RE:
                              related document(s)1 Voluntary Petition (Chapter 13)). (Okayo,
07/07/2021                    Michael) (Entered: 07/07/2021)

                    22        Declaration About an Individual Debtor's Schedules (Official
                    (1 pg)    Form 106Dec) Filed by Debtor Ricky Leon Carrell (RE: related
                              document(s)1 Voluntary Petition (Chapter 13)). (Okayo, Michael)
07/07/2021                    (Entered: 07/07/2021)

                    23        Verification of Master Mailing List of Creditors (LBR Form
                    (1 pg)    F1007-1) Filed by Debtor Ricky Leon Carrell (RE: related
                              document(s)1 Voluntary Petition (Chapter 13)). (Okayo, Michael)
07/07/2021                    (Entered: 07/07/2021)
Case 2:21-bk-15086-VZ   Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                       Desc
                        Main Document    Page 18 of 19



                    24         Declaration by Debtor as to Whether Debtor(s) Received Income
                    (12 pgs)   From an Employer Within 60 Days of Petition (LBR Form F1002-
                               1) Filed by Debtor Ricky Leon Carrell (RE: related
                               document(s)1 Voluntary Petition (Chapter 13)). (Okayo, Michael)
07/07/2021                     (Entered: 07/07/2021)

                    25         Chapter 13 Plan (LBR F3015-1). Filed by Debtor Ricky Leon
07/07/2021          (16 pgs)   Carrell. (Okayo, Michael) (Entered: 07/07/2021)

                    26         Order and Notice of Dismissal for Failure to File Schedules,
                    (1 pg)     Statements, and/or Plan - DEBTOR Dismissed (BNC)
07/12/2021                     (Mohammad, Sandra) (Entered: 07/12/2021)
     Case 2:21-bk-15086-VZ             Doc 30 Filed 07/20/21 Entered 07/20/21 14:38:56                             Desc
                                       Main Document    Page 19 of 19



 1
       NOTE: When using this form to indicate service of a proposed order, DO NOT list any person or entity in Category I.
 2     Proposed orders do not generate an NEF because only orders that have been entered are placed on the CM/ECF docket.

 3                                            PROOF OF SERVICE OF DOCUMENT

 4     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
       21515 Hawthorne Blvd, Suite 200, Torrance, CA 90503.
 5
                                             NOTICE OF MOTION AND MOTION TO
       A true and correct copy of the foregoing document described
 6     VACATE DISMISSAL AND REINSTATE THE CHAPTER 13 PURSUANT TO LBR 1017-2(c);
 7
       DECLARATION OF MICHAEL OKAYO IN SUPPORT THEREOF will be served or was served (a) on
       the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:
 8
       I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to
       controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court
 9
       via NEF and hyperlink to the document. On 07/20/2021 I checked the CM/ECF docket for this bankruptcy case or
       adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
10
       transmission at the email address(es) indicated below:
11
       Nancy K Curry (TR) TrusteeECFMail@gmail.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
12
                                                                         Service information continued on attached page
13
       II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served):
14
       On _                                                 I served the following person(s) and/or entity(ies) at the last known
       address(es) in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
15
       envelope in the United States Mail, first class, postage prepaid, and/or with an overnight mail service addressed as
       follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
16     after the document is filed.
17

18

19

20                                                                                 Service information continued on attached page
21     III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each
       person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on              I served the following person(s)
22     and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
       transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
23     will be completed no later than 24 hours after the document is filed.
24
                                                                                   Service information continued on attached page
25
       I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
26
         7/19/2020                 Michael Okayo                                    /s/ Michael Okayo
27       Date                          Type Name                                    Signature
28


                                                   - 8 -
                       MOTION TO VACATE DISMISSAL AND REINSTATE THE CHAPTER 13 CASE
